                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF ALABAMA
                               MONTGOMERY DIVISION

 In Re:                                          Case No. 18-33120

 Lillie S. Galloway                              Chapter 13

 Debtor.                                         Judge Bess M. Parrish Creswell

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

       Please take notice that D. Anthony Sottile, as authorized agent for Partners for Payment
Relief DE IV, LLC, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and
9007 of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of
the United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be
given and all papers served or required to be served in this case also be given to and served,
whether electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Partners for Payment Relief DE IV, LLC
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: November 7, 2018                         /s/ D. Anthony Sottile
                                                 D. Anthony Sottile
                                                 Authorized Agent for Creditor
                                                 Sottile & Barile, LLC
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com




  Case 18-33120        Doc 11    Filed 11/07/18 Entered 11/07/18 09:57:50         Desc Main
                                   Document     Page 1 of 2
                                 CERTIFICATE OF SERVICE

I certify that on November 7, 2018, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Gregory E Tolar, Debtor’s Counsel
       tolarbknotices@gmail.com

       Sabrina L. McKinney, Chapter 13 Trustee
       trustees_office@ch13mdal.com

       Bankruptcy Administrator
       ba@almb.uscourts.gov

       Office of the United States Trustee
       (registeredaddress)@usdoj.gov

I further certify that on November 7, 2018, a copy of the foregoing Request for Service of
Notices was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Lillie S. Galloway, Debtor
       7330 Heathermore Loop
       Montgomery, AL 36117

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com




  Case 18-33120       Doc 11     Filed 11/07/18 Entered 11/07/18 09:57:50             Desc Main
                                   Document     Page 2 of 2
